Case 4:18-cv-00442-ALM-CMC Document 180 Filed 08/06/20 Page 1 of 2 PageID #: 9165



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


            UNOPPOSED MOTION TO FILE DOCUMENTS UNDER SEAL

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant him

  permission to file documents under seal pursuant to Local Rule 5(a)(7):

          In the Plaintiff’s Response to Defendants’ Application for Attorney Fees (Doc.

  No. 173), the Plaintiff indicated that he would provide approximately 450 pages of

  medical records to document the seriousness of his ongoing medical problems. Given the

  privacy interests at stake, the Plaintiff moves the Court to grant him permission to file his

  medical records under seal.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky


                                              -1-
Case 4:18-cv-00442-ALM-CMC Document 180 Filed 08/06/20 Page 2 of 2 PageID #: 9166



                          CERTIFICATE OF CONFERENCE

         I certify that I conferred with Counsel for the Defendants via email on August 6,
  2020, and they indicated that the Defendants do not oppose this motion to file documents
  under seal.


                                          /s/ Ty Clevenger
                                          Ty Clevenger



                             CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed with the Court’s ECF system on
  August 6, 2020, which should result in automatic notification to all counsel of record.


                                          /s/ Ty Clevenger
                                          Ty Clevenger




                                            -2-
